DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks and amendments, filed 2/3/2021, with respect to the rejection(s) of claim(s) 16 under Yu and Andry; and claims 17-20 under Yu, Andry, Nogami and Yoshioka have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied reference Iwai.
With respect to the new limitations that have been added to claim 16, Yu discloses bonding the semiconductor workpiece to the support carrier through the adhesive layer (see abstract, reciting that “The carrier and the wafer are bonded with the release layer, the first adhesive layer, and the second adhesive layer in between the carrier and the wafer.”  See also paragraph 0019, disclosing that “At step 206, the carrier 108 and the wafer 102 are bonded together with the release layer 106 and the adhesive layer 104 in between and cured by thermal energy or UV light.”),
back-thinning the semiconductor workpiece (see paragraph 0019, disclosing that “At step 208, the wafer goes through post-bonding processes, e.g., grinding, wafer backside processing, etc.”  A grinding or back side processing operation would back-thin the semiconductor workpiece);

cleaning the semiconductor workpiece to remove residues of the adhesive layer (see paragraph 0034, disclosing that “For cleaning, the wafer 102 surface can be cleaned by chemical soaking in solvent such as organic type solvent to remove any residue of the adhesive layers 104a and 104b.  In some embodiments, one step cleaning can be used to remove the adhesive layers 104a and 104b.  In other embodiments, multiple steps can be used such as grinding and then cleaning, ashing and then cleaning, or two cleaning steps.”).
Yu does not disclose cleaning the support carrier to remove residues of the adhesive layer.
However, Iwai discloses cleaning the support carrier to remove residues of the adhesive layer.  See especially paragraph 0477, teaching that “Furthermore, as shown in FIG. 1F, the support can be regenerated by removing the adhesive layer on the support.  Examples of a method for removing the adhesive layer include a physical removal method such as a method in which the adhesive layer is removed in the form a film itself, a method in which the adhesive layer is removed by a brush or by spraying ultrasonic waves, ice particles, or aerosol; and a chemical removal method such as a method in which the adhesive layer is dissolved in an 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform cleaning the support carrier to remove residues of the adhesive layer in order to regenerate the support carrier for further reuse as taught by Iwai.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2014/0130962 A1) in view of Andry (US 2016/0133486 A1).

As to claim 16, Yu discloses a method of manufacturing a semiconductor device, comprising: 
providing a semiconductor workpiece (wafer 102) and a support carrier (carrier 108) in a manufacturing environment (see paragraph 0003, disclosing that “In semiconductor wafer processing, temporary bonding and debonding techniques are necessary for thin wafer backside processes.”  A thin wafer backside process would be a manufacturing environment.); 
preparing an adhesive for temporarily bonding the semiconductor workpiece and the support carrier together (see paragraph 0019, disclosing various adhesive preparation processes, disclosing that “FIG. 2 illustrates an example method to facilitate thin wafer bonding and debonding according to another aspect of the present disclosure.  At step 202, the release layer 106 is applied on the carrier 108 by coating or lamination.  Spin coating can be used for release 
forming an adhesive layer (adhesive layer 104) of the adhesive on at least one of the semiconductor workpiece and the support carrier (see paragraph 0016, disclosing that “The adhesive layer 104 is applied on wafer 102 by coating or lamination process, and should be capable of being removed by solvent, e.g., thermal plastic polymer can be used as the adhesive layer 104 in one preferred embodiment.  The carrier 108 and the wafer 102 are bonded together by UV light or thermal energy.”);
bonding the semiconductor workpiece to the support carrier through the adhesive layer (see abstract, reciting that “The carrier and the wafer are bonded with the release layer, the first adhesive layer, and the second adhesive layer in between the carrier and the wafer.”  See also paragraph 0019, disclosing that “At step 206, the carrier 108 and the wafer 102 are bonded together with the release layer 106 and the adhesive layer 104 in between and cured by thermal energy or UV light.”),
back-thinning the semiconductor workpiece (see paragraph 0019, disclosing that “At step 208, the wafer goes through post-bonding processes, e.g., grinding, wafer backside processing, etc.”  A grinding or back side processing operation would back-thin the semiconductor workpiece);
debonding the semiconductor workpiece from the support carrier (see paragraph 0020, disclosing that “After the post-bonding processes, the wafer goes through the debonding processes, which includes carrier release and post cleaning.”  See also paragraph 0028, disclosing that “The release layer 106 can comprise a light-to-heat conversion (LTHC) layer such as epoxy or acryl-based polymer.  The carrier 108 can be released by energy application on 
cleaning the semiconductor workpiece to remove residues of the adhesive layer (see paragraph 0034, disclosing that “For cleaning, the wafer 102 surface can be cleaned by chemical soaking in solvent such as organic type solvent to remove any residue of the adhesive layers 104a and 104b.  In some embodiments, one step cleaning can be used to remove the adhesive layers 104a and 104b.  In other embodiments, multiple steps can be used such as grinding and then cleaning, ashing and then cleaning, or two cleaning steps.”).

Yu does not disclose detecting at least one property of at least one of the semiconductor workpiece, a support carrier, and the manufacturing environment; preparing an adhesive for temporarily bonding the semiconductor workpiece and the support carrier together, the preparing of the adhesive being based at least in part on the at least one property.  Yu also does not disclose cleaning the support carrier to remove residues of the adhesive layer.

However, Andry makes obvious detecting at least one property of at least one of the semiconductor workpiece, a support carrier, and the manufacturing environment (paragraph 0066 discloses desired properties such as “targeted use and temperature and chemical compatibility/resistance with used parameters, and debonding compatible such as with a chemical clean and/or oxygen ashing process” are selected; i.e. detected; when selecting the adhesive layer); and preparing an adhesive for temporarily bonding the semiconductor workpiece and the support carrier together, the preparing of the adhesive being based at least in part on the 
The adhesive layer 34 is selected to have desired properties such as a thermal plastic with viscosity control for bonding and processing compatible with targeted use and temperature and chemical compatibility/resistance with used parameters, and debonding compatible such as with a chemical clean and/or oxygen ashing process. The adhesive layer 34 may be, for example, one known as TOK A0206.  The release layer 36 and/or 40 may include an adhesive.  The release layer 36 and/or 40 may include, for example, HD3007.  The release layer 35 and/or may include cyclohexanone.  The adhesive layer may be from <1 µm to about 100 µm thick as a non-limiting thickness range.  The release layer 36 and/or 40 may be, as a non-limiting example, an approximately <0.2 µm to about <1 µm thick layer wherein high laser absorption is used with controlled composition of the release layer.  The release layer 36 and/or 40 may be vulnerable to ablation by ultraviolet laser radiation.  The release layer 36 and/or 40 may be vulnerable to ablation by ultraviolet laser radiation of a power within the non-limiting range of approximately <1 Watt to 30 Watts.  The release layer 36 and/or 40 may be vulnerable to ablation by infrared laser radiation. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform detecting at least one property of at least one of the semiconductor workpiece, a support carrier, and the manufacturing environment; preparing an adhesive for temporarily bonding the semiconductor workpiece and the support carrier together, the preparing of the adhesive being based at least in part on the at least one property in order to use an adhesive that is compatible with the desired processes and substrates.

Additionally, Iwai discloses cleaning the support carrier to remove residues of the adhesive layer.  See especially paragraph 0477, teaching that “Furthermore, as shown in FIG. 1F, the support can be regenerated by removing the adhesive layer on the support.  Examples of a method for removing the adhesive layer include a physical removal method such as a method in which the adhesive layer is removed in the form a film itself, a method in which the adhesive layer is removed by a brush or by spraying ultrasonic waves, ice particles, or aerosol; and a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform cleaning the support carrier to remove residues of the adhesive layer in order to regenerate the support carrier for further reuse as taught by Iwai.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2014/0130962 A1) in view of Andry (US 2016/0133486 A1) and Iwai (US 2016/0168422 A1) as applied to claim 16 above, and further in view of Nogami (US 2014/0309327 A1) and Yoshioka (US 2017/0326850 A1)

As to claim 17, Yu discloses that the preparing of the adhesive includes combining: a first component comprising at least one of a resin and a resin precursor, the first component being configured to adhere to at least one of the semiconductor workpiece and the support carrier.  See paragraph 0022, disclosing “The adhesive layer 104a adjacent to a wafer 102 comprises thermoplastic material or thermoset material and the adhesive layer 104b adjacent to the release layer 106 can comprise thermoset material or thermoplastic material in some embodiments.”, and see paragraph 0023, disclosing resin and resin prescursors in the form of thermoset materials, teaching “Thermoset material for the adhesive layer 104b can be curable short-chain polymer materials, such as UV epoxy, Benzocyclobutene (BCB), Methylsilsesquioxane (MSQ), polyimides, and other short-chain polymers.”

However, Nogami discloses and makes obvious a second component to the first component, the second component comprising at least one surfactant that, when combined with the first component, can function as at least one of a wetting agent, a leveling agent, and an anti-foaming agent.  Paragraph 0041 discloses that “To the acrylic resin composition of the present invention, additives such as coloring agents such as pigments and dyes, inorganic fillers such as metal powders, calcium carbonate, talc, silica, alumina and aluminum hydroxide, flame retardants, organic fillers, plasticizers, antioxidants, antifoaming agents, coupling agents, leveling agents and rheology control agents can be added in the proper amount without losing the characteristics of the present invention.  By the addition of these additives, a composition with excellent resin strength, adhesive strength, workability, preservability and the like and a cured product thereof can be obtained.”  Paragraph 0043 discloses that “the acrylic resin composition of the present invention is more preferably used as a temporary fixing agent.”
Additionally, Yoshioka discloses a solvent that, when combined with the first and second components, is configured to maintain resulting combination in liquid form.  See paragraph 0049, disclosing “The solvent may be one capable of dissolving the reactive polysilsesquioxane therein, and the following solvents can be used.”  Paragraphs 0050-51 disclose example solvents. Teaching:
[0050] Examples of the solvent may include linear hydrocarbons, such as hexane, heptane, octane, nonane, methyloctane, decane, undecane, dodecene, and 
[0051] The solvent is preferably a derivative of a polyhydric alcohol.  Examples of the derivative of a polyhydric alcohol include propylene glycol monomethyl ether acetate (PGMEA), propylene glycol monomethyl ether (PGME), and the like.  Of these, PGMEA or PGME is preferred, and PGMEA is more preferred.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a second component to the first component, the second component comprising at least one surfactant that, when combined with the first component, can function as at least one of a wetting agent, a leveling agent, and an anti-foaming agent; and a solvent that, when combined with the first and second components, is configured to maintain resulting combination in liquid form such that a composition with excellent resin strength, adhesive strength, workability, preservability and the like and a cured product thereof can be obtained.

As to claim 18, Yu does not disclose that the preparing of the adhesive includes combining at least one additive to the fist component, the second component, and the solvent.
However, both Nogami and Yoshiokoa disclose that the preparing of the adhesive includes combining at least one additive to the fist component, the second component, and the solvent.  Nogami, in paragraph 0041, discloses that “To the acrylic resin composition of the present invention, additives such as coloring agents such as pigments and dyes, inorganic fillers such as metal powders, calcium carbonate, talc, silica, alumina and aluminum hydroxide, flame retardants, organic fillers, plasticizers, antioxidants, antifoaming agents, coupling agents, leveling agents and rheology control agents can be added in the proper amount without losing the characteristics of the present invention.  By the addition of these additives, a composition with excellent resin strength, adhesive strength, workability, preservability and the like and a cured product thereof can be obtained.”  Yoshioka discloses in paragraph 0099 that “commonly used various additives for improving the performance of an adhesive, such as an additive resin, a plasticizer, an adhesion auxiliary substance, a stabilizer, a colorant, a thermal polymerization inhibitor, a surfactant, etc., can be further used.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the preparing of the adhesive includes combining at least one additive to the fist component, the second component, and the solvent such that a composition with excellent resin strength, adhesive strength, workability, preservability and the like and a cured product thereof can be obtained.


However, Nogami and Yoshioka disclose and make obvious that the at least one additive includes at least one of an antioxidation agent, a UV stabilizer, a photo initiator, a filler, and an adhesion promotor
Nogami, in paragraph 0041, discloses that “To the acrylic resin composition of the present invention, additives such as coloring agents such as pigments and dyes, inorganic fillers such as metal powders, calcium carbonate, talc, silica, alumina and aluminum hydroxide, flame retardants, organic fillers, plasticizers, antioxidants, antifoaming agents, coupling agents, leveling agents and rheology control agents can be added in the proper amount without losing the characteristics of the present invention.  By the addition of these additives, a composition with excellent resin strength, adhesive strength, workability, preservability and the like and a cured product thereof can be obtained.”  Yoshioka discloses in paragraph 0099 that “commonly used various additives for improving the performance of an adhesive, such as an additive resin, a plasticizer, an adhesion auxiliary substance, a stabilizer, a colorant, a thermal polymerization inhibitor, a surfactant, etc., can be further used.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the at least one additive includes at least one of an antioxidation agent, a UV stabilizer, a photo initiator, a filler, and an adhesion promotor such that a composition with excellent resin strength, adhesive strength, workability, preservability and the like and a cured product thereof can be obtained.


Yu, however, does not disclose a second component comprising at least one of a catalysts and an additives, the second component being configured for enhancing at least one of film forming capability, maintain a liquid form, thermal stability, and dissolution capability; and a solvent that, when combined with the first and second components, is configured to maintain resulting combination in liquid form.

However, Nogami discloses and makes obvious a second component comprising at least one of a catalysts and an additives, the second component being configured for enhancing at least one of film forming capability, maintain a liquid form, thermal stability, and dissolution capability.  Paragraph 0041 discloses that “To the acrylic resin composition of the present invention, additives such as coloring agents such as pigments and dyes, inorganic fillers such as metal powders, calcium carbonate, talc, silica, alumina and aluminum hydroxide, flame retardants, organic fillers, plasticizers, antioxidants, antifoaming agents, coupling agents, rheology control agents can be added in the proper amount without losing the characteristics of the present invention.  By the addition of these additives, a composition with excellent resin strength, adhesive strength, workability, preservability and the like and a cured product thereof can be obtained.”  Paragraph 0043 discloses that “the acrylic resin composition of the present invention is more preferably used as a temporary fixing agent.”
Additionally, Yoshioka discloses a solvent that, when combined with the first and second components, is configured to maintain resulting combination in liquid form.  See paragraph 0049, disclosing “The solvent may be one capable of dissolving the reactive polysilsesquioxane therein, and the following solvents can be used.”  Paragraphs 0050-51 disclose example solvents. Teaching:
[0050] Examples of the solvent may include linear hydrocarbons, such as hexane, heptane, octane, nonane, methyloctane, decane, undecane, dodecene, and tridecane; branched hydrocarbons having 4 to 15 carbon atoms; cyclic hydrocarbons, such as cyclohexane, cycloheptane, cyclooctane, naphthalene, decahydronaphthalene, and tetrahydronaphthalene; terpene-based solvents, such as p-menthane, o-menthane, m-menthane, diphenylmenthane, 1,4-terpene, 1,8-terpene, bornane, norbornane, pinane, thujane, carane, longifolene, geraniol, nerol, linalool, citral, citronellol, menthol, isomenthol, neomenthol, .alpha.-terpineol, .beta.-terpineol, .gamma.-terpineol, terpinen-1-ol, terpinen-4-ol, dihydroterpinyl acetate, 1,4-cineol, 1,8-cineol, borneol, carvone, ionone, thujone, camphor, d-limonene, 1-limonene, and dipentene; lactones, such as .gamma.-butyrolactone; ketones, such as acetone, methyl ethyl ketone, cyclohexanone (CH), methyl-n-pentyl ketone, methyl isopentyl ketone, and 2-heptanone; polyhydric alcohols, such as ethylene glycol, diethylene glycol, propylene glycol, and dipropylene glycol; derivatives of polyhydric alcohols, such as compounds having an ester bond, e.g., ethylene glycol monoacetate, diethylene glycol monoacetate, propylene glycol monoacetate, dipropylene glycol monoacetate, etc., compounds having an ether bond, e.g., monoalkyl ethers or monophenyl ethers, e.g., monomethyl ethers, monoethyl ethers, monopropyl ethers, monobutyl ethers, or the like of the above-described polyhydric alcohols or the above-described compounds having an ester bond, etc.; cyclic ethers, such as dioxane; esters, such as methyl lactate, ethyl lactate (EL), methyl acetate, ethyl acetate, butyl acetate, methoxybutyl acetate, methyl pyruvate, ethyl pyruvate, methyl methoxypropionate, and ethyl ethoxypropionate; aromatic organic solvents, such as anisole, ethyl benzyl ether, cresyl methyl ether, diphenyl ether, dibenzyl ether, phenetol, and butyl phenyl ether; and the like. 


Yoshioka also teaches a second component comprising at least one of a catalysts and an additives, the second component being configured for enhancing at least one of film forming capability, maintain a liquid form, thermal stability, and dissolution capability, disclosing in paragraph 0099 that “commonly used various additives for improving the performance of an adhesive, such as an additive resin, a plasticizer, an adhesion auxiliary substance, a stabilizer, a colorant, a thermal polymerization inhibitor, a surfactant, etc., can be further used.”

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a second component comprising at least one of a catalysts and an additives, the second component being configured for enhancing at least one of film forming capability, maintain a liquid form, thermal stability, and dissolution capability; and a solvent that, when combined with the first and second components, is configured to maintain resulting combination in liquid form such that a composition with excellent resin strength, adhesive strength, workability, preservability and the like and a cured product thereof can be obtained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.htmlThe examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK